Citation Nr: 1755532	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for renal insufficiency, secondary to service-connected diabetes mellitus. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1965 during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

I.  Renal Insufficiency

The Veteran contends that his renal insufficiency is secondary to his service-connected diabetes mellitus.  See August 2013 Report of General Information; August 2017 Board Hearing Transcript at 7-8.

To that end, the Veteran submitted an October 2013 T.R.P. Treatment Note from a nephrologist, who opined that his diagnosis of chronic kidney disease was probably multifactorial and "associated with hypertensive nephrosclerosis, obstructive related tubulointerstitial fibrosis, and non-steroidal anti-inflammatory drug related interstitial fibrosis."  In a subsequent January 2015 letter, the same nephrologist reiterated this same opinion.  

The Board notes none of the factors identified by the nephrologist on its face suggest an association with diabetes mellitus nor allow the Board to infer such an association.  Of importance, in rendering this opinion, the nephrologist did not address whether the Veteran's renal insufficiency was aggravated by his diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service-connection issue, it is clear error for the Board to rely on an opinion that addressed only causation). 

In February 2014, the Veteran was afforded a VA examination with respect to this claim.  See February 2014 Kidney Conditions VA Examination Report.  The VA examiner opined it was less likely than not his renal insufficiency was caused by his diabetes mellitus citing the lack of proteinuria as well as the nephrologist's opinion.  However, the VA did not opine as to whether his renal insufficiency was aggravated by his diabetes mellitus.  See El-Amin, supra. 

In contrast, in a February 2015 letter, an advanced registered nurse practitioner simply opined his renal insufficiency was due to his hypertension and diabetes mellitus without any supporting rationale.  See February 2015 T.C.I.M. Letter; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).  

For the foregoing reasons, neither the October 2013 T.R.P. Treatment Note, February 2014 Kidney Conditions VA Examination Report, nor February 2015 T.C.I.M. Letter supply an adequate nexus opinion.  As such, a remand is necessary for an addendum VA medical opinion. 



II.  Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran contends that his peripheral neuropathy of the right and left lower extremities has worsened.  See May 2013 Application for Disability Compensation and Related Compensation Benefits.  In this regard, he was last examined by the VA in February 2014.  See February 2014 Diabetic Sensory-Motor Peripheral Neuropathy VA Examination Report.  During the August 2017 travel Board hearing, he asserted the peripheral neuropathy of the right and left lower extremities has increased in severity since the February 2014 VA examination.  See August 2017 Board Hearing Transcript at 11.  Thus, the Board finds a remand is appropriate to obtain another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of the peripheral neuropathy of his right and left lower extremities.

2. Return the Veteran's claims file to the February 2014 VA examiner for an addendum opinion regarding his renal insufficiency.  If the February 2014 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) that his renal insufficiency is proximately due to his service-connected diabetes mellitus and explain why.

b. If his renal insufficiency is not proximately due to his service-connected diabetes mellitus, opine as to whether it is at least as likely as not (50 percent probability or greater) aggravated by (permanently worsened beyond its natural progression) the same and explain why.

c. In rendering an opinion, the examiner is asked to discuss the nexus opinions contained in the October 2013 T.R.P. Treatment Note and February 2015 T.C.I.M. Letter.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal. 

The Veterans has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


